Citation Nr: 0310806	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for lumbar 
degenerative disc disease at L-4, with facet joint arthritis 
and a history of a diffuse bulge at L4-5, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971 and from November 1975 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2000 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002). ; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The RO informed the veteran generally of the evidence needed 
to substantiate his claim in a May 2001 letter, which stated 
that he should submit medical evidence showing that his 
service connected condition had worsened, but the RO did not 
fulfill the duty to notify the veteran specifically as to 
what evidence he is expected to submit in order to 
substantiate his claim, as contemplated under controlling 
legal authority.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
held that the provisions of 38 C.F.R. § 19.9(a)(2)(ii), which 
authorized the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and that the claimant has "not less 
than 30 days to respond to the notice"  are invalid.  As 
matters stand, the record has a procedural defect in the 
notice required under the VCAA which may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the RO in order to satisfy VA's duty to notify the veteran.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should notify the veteran specifically of the 
evidence which would be needed to substantiate his claim 
of entitlement to an increased evaluation for lumbar 
degenerative disc disease at L-4, with facet joint 
arthritis and a history of a diffuse bulge at L4-5, 
currently evaluated as 20 percent disabling, and whether 
he or VA is expected to obtain and submit such evidence.  
The RO should allow the veteran the period of time 
provided by law for a response.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to fulfill 
VA's duty to notify the veteran under the VCAA.  No action is 
required of the veteran until he receives further notice.  
 
In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




